Case 1:20-cv-00158-NIQA-LAS Document 61 Filed 02/26/21 Page 1 of 2 PageID #: 1100



                          IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF DELAWARE


   Monterey Research, LLC,                                   )
                                                             )
                          Plaintiff,                         )
                                                             )    C.A. No. 20-cv-158-NIQA-LAS
           v.                                                )
                                                             )
   Marvell Technology Group Ltd.,                            )
   Marvell International Ltd.,                               )
   Marvell Asia Pte Ltd., and                                )
   Marvell Semiconductor, Inc.                               )
                                                             )
                         Defendants.


                 STIPULATION AND ORDER OF DISMISSAL WITH PREJUDICE

         WHEREAS, Plaintiff Monterey Research, LLC (“Monterey”) and Defendants

  Marvell Technology Group Ltd., Marvell International Ltd., Marvell Asia Pte Ltd., and

  Marvell Semiconductor, Inc. (“Marvell”) (collectively, “the Parties”) have resolved all claims

  and counterclaims in this case, and have signed a written settlement agreement, dated

  December 30, 2020.

         It is hereby stipulated by the Parties, through their attorneys of record, subject to

  the approval of the Court, that in connection with this case:

            1. All of the parties’ respective claims, defenses, and counterclaims are
               dismissed with prejudice;

            2. Each party shall bear its own attorneys’ fees, costs, and expenses;

            3. The parties waive all rights of appeal; and

            4. This Court retains jurisdiction over the parties for purposes of enforcing this
               Stipulation and Order.
Case 1:20-cv-00158-NIQA-LAS Document 61 Filed 02/26/21 Page 2 of 2 PageID #: 1101


 Dated: February 26, 2021                    Respectfully submitted,


  FARNAN LLP                                 MORRIS, NICHOLS, ARSHT & TUNNELL
                                             LLP

  /s/ Brian E. Farnan                        /s/ Jack B. Blumenfeld
  Brian E. Farnan (Bar No. 4089)             Jack B. Blumenfeld (#1014)
  Michel J. Farnan (Bar No. 5165)            1201 North Market Street
  919 North Market St., 12th Floor           P.O. Box 1347
  Wilmington, DE 19801                       Wilmington, DE 19899
  Telephone: 302-777-0300                    (302) 658-9200
  Facsimile: 302-777-0301                    jblumenfeld@morrisnichols.com
  bfarnan@farnanlaw.com
  mfarnan@farnanlaw.com                      Attorneys for Defendants Marvell Technology
  Attorneys for Plaintiff                    Group, Ltd., Marvell International Ltd.,
                                             Marvell Asia Pte Ltd., and Marvell
                                             Semiconductor, Inc.


                            26th day of ___________,
          SO ORDERED this _____          February    2021.


                                       /s/ Nitza I. Quinones Alejandro
                                              Hon. Nitza I. Quiñones Alejandro
                                        United States District Court, Judge
